DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR Page 21.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Jacob P. Beers (Reg. No 68574) was informed in an Examiner’s Initiated Interview for this examiner's amendment February 8, 2021. The application has been amended based on the amendments filed on 1/14/2021 in an After Final Consideration Program Request. Claims 1, 5, 8, 10-12, 14, and 17-19 are amended as follows:

1.	A system comprising:
a Network Management System (NMS) connected to a production network, the production network including a plurality of network elements in a collaborative environment in which a plurality of agents are configured in a peer-to-peer structure to collaboratively contribute configuration updates for the plurality of network elements, the NMS configured to receive, from one of the plurality of agents, a proposal for a new configuration update, created by the one of the plurality of agents, to be implemented on a first network element of the plurality of network elements in the production network, wherein the one of the plurality of agents is an artificial intelligence (AI) agent implemented on one or more computing devices connected to the production network 
an electronic ledger in communication with the NMS, the electronic ledger configured to store, in a blockchain, an encrypted record of one or more configuration updates that have been , the encrypted record including which of the plurality of agents created and proposed the one or more configuration updates; 
wherein the NMS is configured to review the proposal for the new configuration update to determine if the new configuration update is acceptable based on one or more of a validation of the one of the plurality of agents, a level of trust for the one of the plurality of agents, and a level of trust of the first network element, wherein, when the new configuration update is determined to be acceptable, the NMS is configured to enable implementation of the new configuration update on the first network element and store the new configuration update in a new block of the blockchain in the electronic ledger, the storing of the new configuration update including a record that the one of the plurality of agents created and proposed the new configuration update.

2.	The system of claim 1, wherein the new block of the blockchain is configured to store the new configuration update along with the one or more configuration updates that have been previously implemented on the first network element.

3.	The system of claim 2, wherein the NMS includes a network interface configured to distribute the electronic ledger to a plurality of computers associated with the plurality of agents.

4.	The system of claim 2, wherein the new block includes a timestamp, a unique ID of the computer, the new configuration update, and metadata.

5.	The system of claim 4, wherein the metadata includes at least one of a machine learning (ML) model of an 



7.	The system of claim 2, wherein the NMS is configured to compute a cryptographic hash of the one or more previously implemented configuration updates and store the cryptographic hash in the electronic ledger, whereby modifying content of a previously accepted configuration update would create an easily identifiable discrepancy.

8.	The system of claim 1, wherein the one or more configuration updates include at least one update or optimization of a configuration of the first network element and include transactions associated with the first network element according to a collaboration between at least one 

9.	The system of claim 8, wherein, for acceptance, configuration updates proposed by AI agents are confirmed by a human agent associated with the NMS.

10.	The system of claim 1, wherein the NMS is configured to review the new configuration update based on a trust score associated with the one of the plurality of agents

11.	The system of claim 1, wherein a computer associated with the first agent comprises a memory configured to store the electronic ledger, and wherein the memory is further configured to store cryptographic keys used for authentication of the one of the plurality of agents 

12.	A method comprising the steps of:
in a collaborative environment in which a plurality of agents in a peer-to-peer structure are configured to collaboratively contribute configuration updates for a plurality of network elements of a production network, receiving, from one of the plurality of , created by the one of the plurality of agents, to be implemented on a first network element of the plurality of network elements in the production network, wherein the one of the plurality of agents is an artificial intelligence (AI) agent implemented on one or more computing devices connected to the production network; 
storing, in a blockchain in an electronic ledger, a history of one or more configuration updates that have been previously implemented on the first network element, the history including which of the plurality of agents created and proposed the one or more configuration updates;
reviewing the proposal for the new configuration update to determine if the new configuration update is acceptable based on one or more of a validation of the one of the plurality of agents, a level of trust for the one of the plurality of agents, and a level of trust of the first network element; and
when the new configuration update is determined to be acceptable, enabling implementation of the new configuration update on the first network element and storing the new configuration update in a new block of the blockchain in the electronic ledger, the storing of the new configuration update including a record that the one of the plurality of agents created and proposed the new configuration update.

13.	(Canceled)

14.	The method of claim 12, further comprising the step of distributing the electronic ledger to a plurality of computers associated with the plurality of agents, the plurality of agents including a plurality of AI agents and human agents.

15.	The method of claim 12, further comprising the step of grouping configuration updates occurring in the same configuration time window into a single block of the blockchain.

16.	The method of claim 12, further comprising the steps of:

storing the cryptographic hash in the electronic ledger.

17.	The method of claim 12, further comprising the step of enabling a human agent to confirm a second new configuration update proposed by an AI agent.

18.	The method of claim 12, further comprising the step of storing cryptographic keys in a memory configured to store the electronic ledger, the cryptographic keys used for authentication of the one of the plurality of agents

19.	A network feedback loop connected to a production network, the network feedback loop comprising:
a data telemetry device configured to monitor a condition of a first network element of a plurality of network elements in the production network having a collaborative environment in which a plurality of agents are configured in a peer-to-peer structure to collaboratively contribute configuration updates  for the plurality of network elements;
an artificial intelligence (AI) device configured to receive an indication from the data telemetry device regarding the condition of the network element, the AI device configured to determine a proposal for a new configuration update to be implemented on the first network element based on the condition;
a controller configured to enable implementation of the new configuration update on the first network element when it is determined that the new configuration update is acceptable based on one or more of a validation of the AI device, a level of trust for the AI device, and a level of trust of the first network element; and
a memory configured to store the new configuration update in an electronic ledger as a new block of a blockchain, the new block configured to store the new configuration update along with an encrypted record of one or more configuration updates that have been previously , wherein the encrypted record includes which of the plurality of agents created and proposed the one or more configuration updates and the new configuration update includes a record that the one of the plurality of agents created and proposed the new configuration update.

20.	The network feedback loop of claim 19, wherein the AI device is configured to compute a cryptographic hash of the previously implemented configuration updates and store the cryptographic hash in the electronic ledger.

21.	The network feedback loop of claim 19, wherein the controller is configured to receive input from a human operator.

Allowable Subject Matter
Independent claims 1, 12 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including “a Network Management System (NMS) connected to a production network, the production network including a plurality of network elements in a collaborative environment in which a plurality of agents are configured in a peer-to-peer structure to collaboratively contribute configuration updates for the plurality of network elements, the NMS configured to receive, from one of the plurality of agents, a proposal for a new configuration update, created by the one of the plurality of agents, to be implemented on a first network element of the plurality of network elements in the production network, wherein the one of the plurality of agents is an artificial intelligence (AI) agent implemented on one or more computing devices connected to the production network; and an electronic ledger in communication with the NMS, the electronic ledger configured to store, in a blockchain, an encrypted record of one or more configuration updates that have been previously implemented on the first network element, the encrypted record including which of the plurality of agents created and proposed the one or more configuration updates; wherein the NMS is configured to review the proposal for the new configuration update to determine if the new configuration update is acceptable based on one or more of a validation of the one of the plurality of agents, a level of trust for the one of the plurality of agents, and a level of trust of the first network element, wherein, when the new configuration update is determined to be acceptable, the NMS is configured to enable implementation of the new configuration update on the first network element and store the new configuration update in a new block of the blockchain in the electronic ledger, the storing of the new configuration update including a record that the one of the plurality of agents created and proposed the new configuration update.” (Supported in specification: para.0026-0093).
The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in the independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims. It is also noted that the amended claim overcomes the nonstatutory double patenting rejection.
The closest art found for independent claim 1 includes Fritz (US 2020/0167319) in view of Muller (US 2020/0092091) and further in view of Cantrell (US 2019/0303853). Fritz discloses a control plane that includes distributed governance, which handles policy evaluations (reviews) for modifications (new configuration update) to a blockchain network. A distributed governance policy may describe criteria, including approval/disapproval mechanisms for determining whether a proposed change (e.g., to add a member, node, evict a member or node, to modify blockchain network configuration, hardware, and/or software, a change to a distributed governance policy, etc.) [para.0045]. Fritz also discloses is a management agent that performs configuration operations to blockchain such as update node requests (e.g., to change node configuration, change node size or resource allocation, etc.) node(s) [para.0066]. Muller teaches an encrypted record of one or more configuration updates that Fritz fails to teach. Muller and Cantrell fail to teach store the new configuration update in a new block of a blockchain in the electronic ledger which Cantrell is used to teach. Fritz, Muller, and Cantrell fail to teach a "production network" environment in which various agents are allowed to work in a collaborative environment to implement configure updates "on network elements" of the production network and fail to teach " storing of the new 
Independent Claims 12 and 19 are considered allowable for the same reasons stated above for Claim 1. The dependent claims 2-11, 14-18, and 20-21 are allowed because they further limit independent Claims 1, 12, and 19.

Conclusion
Independent Claims 1, 12, and 19, and the dependent Claims 2-11, 14-18, and 20-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/
Examiner, Art Unit 2426

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426